Citation Nr: 0102753	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  96-26 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a traumatic head injury. 

2.  Entitlement to an effective date earlier than May 1, 
1995, for the grant of a total rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	R. Edward Bates


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
November 1962, from March 1963 to July 1966, and from August 
1966 to April 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 RO decision that granted 
service connection for residuals of a traumatic head injury 
and assigned a 10 percent evaluation for such.  This matter 
also arises from an April 1997 RO decision that granted TDIU, 
effective from April 4, 1996.  In sum, the veteran appeals to 
the Board for a higher rating for residuals of a traumatic 
head injury and for an earlier effective date for TDIU.  In 
April 1998, and November 1998, the Board remanded the 
aforementioned claims to the RO for further development.  

In November 1998, the Board granted the veteran an increased 
rating from 50 to 100 percent for post-traumatic stress 
disorder (PTSD).  By a June 2000 decision, the RO implemented 
the Board's decision, stating that the veteran was entitled 
to a 100 percent rating for PTSD, effective from May 1, 1995.  
As the veteran was awarded a 100 percent schedular rating as 
of May 1, 1995, it is appropriate to recharacterize the 
pending TDIU issue as entitlement to an effective date prior 
to May 1, 1995, for the grant of TDIU. 


FINDINGS OF FACT

1.  The veteran's residuals of a traumatic head injury are 
productive of subjective complaints of headaches and 
dizziness. 

2.  The RO received the veteran's informal claim for TDIU on 
February 22, 1995.

3.  It is factually ascertainable that the veteran's service-
connected disabilities, particularly including PTSD, rendered 
him unemployable as of the date of his informal claim which 
was received on February 22, 1995.


CONCLUSIONS OF LAW

1.  The criteria for an increase in a 10 percent rating for 
residuals of a traumatic head injury have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7803, 7804 (2000); 38 C.F.R. § 4.124a, Diagnostic 
Code 8045 (2000), 38 C.F.R. § 4.130, Diagnostic Code 9304 
(2000).

2.  The criteria for an effective date of February 22, 1995, 
for a total compensation rating based on unemployability have 
been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from November 1959 to 
November 1962, from March 1963 to July 1966, and from August 
1966 to April 1969. 

A review of the veteran's service medical records shows that 
in November 1964, the veteran presented for treatment and 
reported that, while at a club, he had been struck in the 
back of the head with a bottle or dish.  His head injury was 
cleaned and sutured.  Thereafter, there are no indications 
that the veteran complained of or was treated for residuals 
of his traumatic head injury.  In August 1967, the veteran 
lacerated his right wrist and sustained nerve damage; he 
received surgical treatment for his injury.  When the veteran 
underwent a December 1968 examination, a history was reported 
that his head laceration (sustained in 1964) had healed well 
and that there were no complications or residual sequelae.  
At a 1969 Medical Board examination, it was noted that the 
veteran had nerve damage of the right median nerve and 
limitation of motion of the fingers of the right hand. 



By a May 1969 RO decision, service connection was granted for 
an old laceration of a right median nerve and a 30 percent 
rating was assigned as of April 29, 1969.  Since this grant 
of service connection, the veteran's 30 percent rating has 
not been adjusted.  

A September 1989 private medical record shows that the 
veteran reported that he had worked for Moore Business Forms 
until about a week earlier when he incurred an injury.  He 
said he "had stress" prior to and following the injury.  
After an examination was performed, the diagnosis was a major 
depressive episode. 

VA and private medical records, dated in the early 1990s, 
show extensive treatment for PTSD, including extended periods 
of hospitalization.  Many of the records, show that the 
veteran was deemed unemployable.  

An August 1993 statement from Professional Park Family 
Practice shows that the veteran underwent a disability 
determination examination.  During the examination, the 
veteran's employment history was recorded.  It was noted that 
the veteran had worked for Moore Business Forms from 1969 to 
1988.  He related he worked for 2 days in 1991 and had not 
applied for a job since then. 

In early September 1993, the veteran was hospitalized at a VA 
facility for treatment of psychiatric problems, including 
PTSD.  He was discharged in mid October 1993.

A December 1993 statement from the Social Security 
Administration (SSA) reflects that the veteran was awarded 
disability benefits based on a primary diagnosis of an 
affective disorder and a secondary diagnosis of an anxiety-
related disorder.  The award was made effective September 6, 
1989.  

On February 22, 1995, the RO received a statement from the 
veteran expressing his interest in service connection for 
PTSD.  The statement indicated that medical records were 
attached.  A review of the record is unclear as to what 
medical records were attached.  Medical records sent in at, 
or around, the same time of the application, show that the 
veteran had suicidal ideation and was to be hospitalized for 
psychiatric treatment.

An October 1995 VA psychiatric compensation examination 
report shows that the veteran was suffering a significant 
degree of impairment in his occupational and day-to-day 
activities.  

A January 1996 MRI study of the brain reflects that the 
veteran had hemosiderin deposition from possible previous 
trauma.
 
A VA medical record, dated on April 4, 1996, shows that the 
veteran complained of severe depression, dizzy spells, and 
headaches, among other things.  The veteran reported that he 
had fallen down many times due to his dizziness.  The 
impressions were chronic severe headaches and dizziness, and 
PTSD. 

VA medical records dated in July 1996 show that the veteran 
complained of chronic dizziness, vertigo, and headaches.  The 
impressions included that it was likely the veteran had a 
somatoform dizziness but that his head injury may also play a 
role.  Other records reflect that the veteran's dizziness was 
not of otologic origin. 

By a July 1996 RO decision, service connection for residuals 
of head trauma was granted as of May 1, 1996, and a 10 
percent rating was assigned under Diagnostic Codes 8045, 
9304.

In a September 1996 statement, a VA neurologist, D.C.H., 
M.D., indicated that he had treated the veteran for the 
previous year.  It was noted that the veteran suffered from 
severe headaches and vertigo.  It was opined that his vertigo 
completely disabled him.  It was also noted that the cause of 
the vertigo was unclear.

On October 25, 1996, the RO received the veteran's formal 
application for TDIU benefits.  In this application, it was 
noted that he had last worked for Moore Business Forms from 
May until October 1989. 



In a December 1996 statement, a VA neurologist, D.C.H., M.D., 
again indicated that the veteran suffered from disabling 
vertigo and severe chronic headaches.  It was noted that the 
veteran had undergone extensive evaluation and the cause of 
his vertigo appeared to be post-traumatic.  It was noted that 
he had been on multiple medications and had also undergone 
particle repositioning therapy for his vertigo, to no avail.  
It was noted that the veteran was totally disabled from his 
vertigo and headaches.  

In January 1997, the veteran presented for a VA psychiatric 
examination but such was soon terminated because he failed to 
cooperate.

By a March 1997 RO decision, service connection for PTSD was 
granted and a 50 percent rating was assigned from February 
22, 1995, the date of his original claim.  

By an April 1997 RO decision, service connection was granted 
for dizziness and pain, as residuals of the veteran's 
service-connected traumatic head injury. 

An April 2000 VA examination report reflects that the 
examiner reviewed the veteran's medical records.  The 
examiner pointed out that the veteran had initially sustained 
a head injury during service when he was reportedly hit in 
the head with a champagne bottle.  It was noted that he had a 
small scalp laceration, which was sutured.  Thereafter, it 
was noted that his service medical records did not reveal any 
complaints which were referable to head trauma.  Following 
his service discharge, the veteran said, he received VA 
treatment for headaches.  It was acknowledged that medical 
records on file referred to his having post-traumatic 
headaches.  As for current complaints, the veteran related 
that he had constant headaches, which occurred about the 
crown of his head.  He said his head pain was sharp and 
constant, among other things.  He said he did not take 
medication for his pain because such did not work.  On 
objective examination, it was noted that the veteran was not 
demented and had a persistent tremor.  The impression was 
that the veteran sustained a minor closed head trauma with a 
skin laceration in service.  It was pointed out that there 
were no symptoms relating to the head trauma until recent 
years.  (In other words, thirty years went by without the 
veteran complaining of headaches.)  Now, the veteran 
complained of headaches which were consistent with a post-
traumatic or post concussive trauma.  It was opined that 
there was no way to confirm or deny the veteran's complaints.  
It was also noted that a review of appropriate medical 
literature regarding a minor trauma (like the one the veteran 
sustained) would strongly support the notion that there 
should be no residuals.  Any existing residuals was deemed 
most likely psychological rather than due to any physical or 
organic brain injury.  It was concluded that the veteran's 
headaches were more related to his psychosomatic illness as 
opposed to his minor head trauma.

By a June 2000 RO decision, service connection for bilateral 
pes cavus was granted, effective May 1, 1996.  Additionally, 
the veteran was granted an increased rating from 50 to 100 
percent for his PTSD, effective May 1, 1995.


II.  Legal Analysis

A.  Increased Rating Claim

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

According to 38 C.F.R. § 4.124a, Diagnostic Code 8045, purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, while purely 
subjective complaints such as headaches, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under 38 C.F.R. § 4.132, Code 
9304.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045; 38 C.F.R. 
§ 4.130, Diagnostic Code 9304.

In the present case, the record shows that the veteran 
complains of dizziness and headaches, which he says are 
residuals of his inservice traumatic head injury.  The record 
is negative for any evidence that the veteran suffers from 
any neurological disabilities as a result of his head injury, 
or that he has been diagnosed as having multi-infarct 
dementia associated with brain trauma.  In this regard, it is 
noted that the last VA examination, performed in April 2000, 
specifically concluded that the veteran's residuals of a 
traumatic head injury were likely psychological in nature not 
physical or organic.  Thus, the highest evaluation under 
Diagnostic Codes 8045 and 9304, is 10 percent, which the RO 
has assigned.  This 10 percent rating contemplates all of the 
veteran's subjective complaints regarding headaches, 
dizziness, and pain.  38 C.F.R. § 4.124a, Diagnostic Code 
8045; 38 C.F.R. § 4.130, Diagnostic Code 9304.

Disfiguring scars of the head, face or neck which are slight 
in degree are rated zero percent; when moderate in degree 
they warrant a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  Other pertinent codes provide that a 
10 percent disability rating will be warranted when 
superficial scars are poorly nourished, with repeated 
ulceration, 38 C.F.R. § 4.118, Diagnostic Code 7803, or when 
they are tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  A review of the 
medical evidence shows that when the veteran sustained his 
traumatic head injury in service, he sustained a laceration 
to the back of the head which required five sutures.  
Thereafter, he did not receive any treatment for his 
laceration in service, and years later the scar was described 
as well-healed.  In sum, the post-service medical evidence on 
file does not reveal any evidence that his residual scar of 
the head is disfiguring, poorly nourished, tender, or 
painful.  Consequently, a compensable rating would not be 
assigned under Diagnostic Codes 7800, 7803, 7804 if his 
traumatic head injury is rated based on his residual scar.  
38 C.F.R. § 4.31. 

In conclusion, the veteran is deserving of no more than a 10 
percent rating for residuals of a traumatic head injury.  
Consideration of whether the veteran is entitled to a 
"staged" rating for his service-connected condition as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999) has been made.  The Board finds, however, that the 
veteran's service-connected residuals of a traumatic head 
injury are shown to have not warranted the assignment of more 
than a 10 percent rating during the entire course of this 
appeal.  Thus, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra. 


B.  Earlier Effective Date Claim

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  However, it is the established 
VA policy that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated as totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans unemployable by 
reason of service-connected disabilities, but who fail to 
meet the standards set forth in paragraph (a) of this 
section.  38 C.F.R. § 4.16(b).

The effective date of an award of increased compensation 
shall be the earliest as of which it is factually 
ascertainable that an increase in disability had occurred, if 
an application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o); Harper v. Brown, 10 Vet. App. 125 (1997).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  A claim, 
whether "formal" or "informal," must be "in writing" in order 
to be considered a "claim" or "application" for benefits.  
Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  Moreover, the United States 
Court of Appeals for Veterans Claims (Court) has explicitly 
stated that the "mere presence" of a diagnosis of a specific 
disorder in a VA medical report "does not establish an intent 
on the part of the veteran" to seek service connection for 
that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155.  If an informal 
claim for an identified benefit is followed within one year 
by a formal claim for that benefit, the claim may be 
considered filed as of the date of receipt of the informal 
claim.  Id.

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims -- formal and 
informal -- for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
However, VA's duty to adjudicate all claims reasonably raised 
does not require VA to anticipate a claim for a particular 
benefit where no intention to raise it was expressed.  See 
Brannon, 12 Vet. App. at 35.

A review of the record shows that the RO received the 
veteran's original and formal claim for TDIU on October 26, 
1996.  The RO granted this claim in an April 1997 decision 
and assigned an effective date of April 4, 1996, as this was 
when the RO determined it was factually ascertainable that 
the veteran's service-connected disabilities rendered him 
unemployable.  Thereafter, the Board granted the veteran a 
total rating for PTSD and the RO made the award effective 
from May 1, 1995.  Since the veteran was assigned a schedular 
100 percent rating as of May 1, 1995, the pending issue has 
been recharacterized as entitlement to an effective date 
prior to May 1, 1995, for TDIU.



In order for the veteran's claim for an earlier effective 
date for TDIU to prevail, he would have to show that it was 
factually ascertainable that his service-connected 
disabilities combined to render him unemployable prior to May 
1, 1995, and that he filed a claim for TDIU within one year 
of such evidence.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§§ 3.400(o), 4.16.  

On February 22, 1995, the RO received a statement from the 
veteran indicating that he wanted service connection for 
PTSD.  At, or around the same time, he submitted medical 
records showing that he had suicidal ideation and was to be 
hospitalized for psychiatric reasons.  Other evidence on file 
at that time shows that the veteran received extensive 
psychiatric treatment including extended periods of 
hospitalization, and was repeatedly determined to be 
unemployable.  In December 1993, the veteran was awarded SSA 
disability benefits based on his psychiatric disabilities 
which were characterized as affective and anxiety-related 
disorders (i.e. PTSD).  Given the context of the medical 
evidence on file at that time, which suggests that the 
veteran was unemployable due to psychiatric reasons, it is 
reasonable to construe the veteran's February 22, 1995, 
statement, specifically requesting service connection for 
PTSD, as a TDIU claim as well.  Servello, supra.  
Furthermore, it is reasonable to conclude that as of February 
22, 1995, it was factually ascertainable that the veteran was 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities, which at 
that time consisted solely of PTSD and residuals of an old 
laceration of the right median nerve.  Accordingly, the 
veteran is entitled to an earlier effective date of February 
22, 1995, for TDIU.
 
In order for the veteran to be assigned an effective date 
prior to February 22, 1995, he would have to show that his 
service-connected residuals of an old laceration of the right 
median nerve, alone, resulted in his unemployability and that 
he filed a claim for TDIU within one year of such 
unemployability.  Only the disability 



stemming for his residuals of an old laceration would be 
considered in this analysis as this was the veteran's only 
service-connected disability as of February 22, 1995.  From a 
historical perspective it is noted that service connection 
was awarded for an old laceration of the right median nerve 
in 1969, and such has never been rated more than 30 percent 
disabling.  The record shows that his residuals have remained 
static over the years and consist of a limitation of "fine" 
movement of the right hand.  Even assuming the veteran had 
filed a formal or informal claim for TDIU prior to February 
22, 1995, which the veteran and his representative 
strenuously argue, his claim would still fail because the 
evidence on file clearly shows that his residuals of an old 
laceration, alone, do not result in his unemployability but 
only result in some impaired movement of the right hand. 

Additionally, it is noted that the veteran and his 
representative's statements seem somewhat suggestive of the 
argument that VA treatment records on file show that the 
veteran was entitled to service connection for PTSD prior to 
1995, and should have been construed as informal claims for 
service connection.  They argue that if service connection 
for PTSD is established prior to February 22, 1995, the 
veteran would be entitled to an earlier effective date for 
TDIU.  As noted above, in Brannon v. West, 12 Vet. App. 32 
(1998), the Court held that "the mere presence of the medical 
evidence does not establish an intent on the part of the 
veteran to seek secondary service connection for the 
psychiatric condition."  Similarly, the mere fact that the 
veteran received treatment for PTSD prior to the date of his 
claim (received on February 22, 1995) does not prove that he 
intended to file a claim for service connection for PTSD 
prior to February 22, 1995.  Since the record does not 
contain any evidence of an informal or formal claim for 
service connection for PTSD (or any of his other service-
connected disabilities for that matter) prior to February 22, 
1995, the veteran's claim for an effective date prior to 
February 22, 1995, for TDIU must fail. 

Finally, the Board notes February 22, 1995, is the actual 
"effective" date of the award of TDIU, and March 1, 1995, is 
the date marking the commencement of the payment period based 
on that effective date in accordance with 38 C.F.R. § 3.31 
which provides that the commencement of payment of an award 
will be "the first day of the calendar month following the 
month in which the award became effective."  38 C.F.R. 
§ 3.31.


ORDER

An increased rating for residuals of a traumatic head injury 
is denied.

An effective date of February 22, 1995, for the award of a 
total rating based on individual unemployability is granted.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

 



